Title: From George Washington to Major General Stirling, 28 December 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)

 

My Lord—
Head Quarters [Valley Forge] 28th December 1777

I have received your Letter dated this day at noon and the pieces of Intelligence inclosed in it—your Lordship will act according to circumstances—I altogether approve of what you propose to be done with respect to those persons who have been detected in traiterously furnishing the Enemy with Provisions—the Punishment falling upon one or two Individuals of note will probably strike a Terror that may prevent this illicit Commerce for the future.
Orders have been given, in consequence of your request, to the Commissary to supply your men with whiskey if it is to be had. I am Your Lordships most obedt Servt

Go: Washington

